Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on January 24, 2020. There are twenty claims pending and twenty claims under consideration. Claims 10, 11, 13-16, 18, 19, 21, 22, 24, 25, 29-33, 36, 37 and 40-45 have been cancelled. This is the first action on the merits. The present invention relates to tolan compounds, formulations, and methods for the reduction of microbial growth or elimination of microbial colonies, particularly pathogens, by contacting a physical or biological surface with the compounds or a formulation of the compounds.
Priority
U.S. Patent Application No. 16633979, filed on 1/24/2020 is a national stage entry of PCT/US18/43833, International Filing Date: 07/26/2018 which claims priority from U.S. Provisional Patent Application No. 62/676,676, filed on 5/25/2018 and also claims priority from U.S. Provisional Patent Application No. 62/537,661, filed on 7/27/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
		
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 1-9, 12, 17, 20, 23, 26-28, 34, 35, 38 and 39 are allowed.
Claims 1-9, 12, 17, 20, 23, 26-28, 34, 35, 38 and 39 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards for a method of treatment involving a tolan compound.
Conclusion
	Claims 1-9, 12, 17, 20, 23, 26-28, 34, 35, 38 and 39 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699